Case 2:15-cv-01366-JRG-RSP Document 377 Filed 07/20/20 Page 1 of 4 PageID #: 26252




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

     PERSONALIZED MEDIA                          §
     COMMUNICATIONS, LLC,                        §
                                                 §
                     Plaintiff,                  §
                                                 § CIVIL ACTION NO. 2:15-cv-01366-JRG-RSP
     v.                                          §
                                                 §
     APPLE, INC.,                                §
                                                 §
                     Defendant.                  §

                      JOINT SUBMISSION REGARDING LIVE MOTIONS

          Pursuant to the Court’s June 19, 2020 Order (Dkt. No. 374), the parties submit the

   following list of pending motions and their status.


                      PMC’s Motion                        Motion Dkt. No.            Status

    Motion to Compel Production of Certain Financial            232            Moot (for purposes
    Information and Agreements by Personalized                                 of the ‘091 patent
    Media Communications, LLC                                                         case)
    (Briefing Dkt. Nos. 232, 244)

    Motion to Strike or Dismiss Apple Inc.’s                    250                   Live
    Counterclaims V and VI and Fifth Through Ninth,
    Eleventh, and Fourteenth Affirmative Defenses by
    Personalized Media Communications, LLC
    (Briefing Dkt. Nos. 250, 251, 277, 278, 286, 303)

    Motion to Strike Apple Inc.’s Undisclosed                   254            Live (as to theories
    Invalidity Theories by Personalized Media                                      that Apple
    Communications, LLC                                                         maintains only)
    (Briefing Dkt. Nos. 254, 282, 287, 304)


    Objection to Claim Construction Order (Dkt. No.             255                   Live
    246) filed by Personalized Media
    Communications, LLC
    (Briefing Dkt. No. 255)



                                                    1
Case 2:15-cv-01366-JRG-RSP Document 377 Filed 07/20/20 Page 2 of 4 PageID #: 26253




    Objection to Claim Construction Order (Dkt. No.     257          Live
    246) filed by Apple Inc.
    (Briefing Dkt. Nos. 257, 281)

    Motion to Strike Testimony of Dr. Stephen Wicker    262          Live
    Regarding Non-Infringing Alternatives by
    Personalized Media Communications, LLC
    (Briefing Dkt. Nos. 262, 293, 307, 332)

    Motion to Strike Portions of the Expert Report of   263          Live
    Anthony J. Wechselberger Based on Daubert by
    Personalized Media Communications, LLC
    (Briefing Dkt. Nos. 263, 265, 296, 312, 333)

    Motion for Summary Judgment of Invalidity of        264   Live (as to the ‘091
    U.S. Patent Nos. 8,191,091, 8,559,635, and                   patent only)
    7,752,649 Under § 101 by Apple, Inc..

    Motion for Summary Judgment that PMC is             266   Moot (for purposes
    Collaterally Estopped from Asserting U.S. Patent          of the ‘091 patent
    No. 8,559,635 by Apple, Inc..                                    case)

    Motion to Preclude Mr. Wechselberger From           267   Live (as to theories
    Testifying as a Fact Witness by Personalized                  that Apple
    Media Communications, LLC                                  maintains only)
    (Briefing Dkt. Nos. 267, 269, 295, 305, 306, 331)

    Motion or Partial Summary Judgment to Limit         268          Live
    Pre-Suit Damages for the ’091 and ’635 Patents by
    Apple, Inc.

    Motion for Summary Judgment of Non-                 270   Moot (for purposes
    Infringement of Claim 3 of U.S. Patent No.                of the ‘091 patent
    8,559,635 by Apple, Inc.                                         case)

    Opposed Motion to Exclude Certain Opinions of       271   Moot (for purposes
    PMC's Technical Expert Alfred Weaver by Apple,            of the ‘091 patent
    Inc.                                                             case)

    Opposed Sealed Patent Motion to Exclude Certain     273          Live
    Opinions of PMC's Damages Expert Michael
    Dansky by Apple, Inc..

    Motion to Strike Testimony of Vincent A. Thomas     275          Live
    by Personalized Media Communications, LLC
    (Briefing Dkt. Nos. 275, 292, 308, 330)



                                                  2
Case 2:15-cv-01366-JRG-RSP Document 377 Filed 07/20/20 Page 3 of 4 PageID #: 26254




    Opposed Emergency Motion to Strike                            310         Live (as to theories
    Supplemental Expert Report of Anthony J.                                      that Apple
    Wechselberger by Personalized Media                                        maintains only)
    Communications, LLC
    (Briefing Dkt. Nos. 310, 334, 335)



   DATED: July 20, 2020                        /s/ S. Calvin Capshaw
                                               Lana S. Shiferman
                                               Douglas J. Kline
                                               GOODWIN PROCTER, LLP
                                               100 Northern Avenue
                                               Boston, MA 02210
                                               P: (617) 570-1000
                                               F: (617) 523-1231
                                               lshiferman@goodwinprocter.com
                                               dkline@goodwinprocter.com

                                               S. Calvin Capshaw (Texas Bar No. 03783900)
                                               Elizabeth L. DeRieux (Texas Bar No. 05770585)
                                               CAPSHAW DERIEUX, LLP
                                               114 E. Commerce Ave.
                                               Gladewater, TX 75647
                                               P: (903) 845-5770
                                               ccapshaw@capshawlaw.com
                                               ederieux@capshawlaw.com

                                               Attorneys for Plaintiff
                                               Personalized Media Communications, LLC

                                               /s/       Melissa R. Smith

                                               Melissa R. Smith (Texas Bar No. 24001351)
                                               GILLIAM & SMITH LLP
                                               303 S. Washington Avenue
                                               Marshall, TX 75670
                                               P: (903) 934-8450
                                               F: (903) 934-9257
                                               Melissa@gillamsmithlaw.com

                                               Marcus E. Sernel, P.C. (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
                                               300 North LaSalle Street
                                               Chicago, IL 60654
                                               P: (312) 862-2000
                                               F: (312) 862-2200
                                                     3
Case 2:15-cv-01366-JRG-RSP Document 377 Filed 07/20/20 Page 4 of 4 PageID #: 26255




                                      msernel@kirkland.com

                                      Attorneys for Defendant Apple Inc.




                                         4
